      Case: 3:19-cv-01259-JZ Doc #: 27 Filed: 01/10/20 1 of 2. PageID #: 143




                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


                                                   Case No.: 3:19-cv-01259-JZ
RODNEY CLARK; DONNA CLARK
                                                   NOTICE OF SETTLEMENT
              Plaintiffs,
              vs.
APPLIED BANK
              Defendant.



       NOTICE IS HEREBY GIVEN that Plaintiffs Rodney and Donna Clark and

Defendant Applied Bank (“Applied”) have settled all claims between them in this matter.

The parties are in the process of completing the final settlement documents and expect to

file Stipulation of Dismissal within forty-five (45) days. Plaintiff requests that the Court

vacate all pending deadlines and hearings in this matter.



                                                   RESPECTFULLY SUBMITTED,

                                                   PRICE LAW GROUP, APC

Date: January 10, 2020                             By: /s/David A Chami
                                                   David A. Chami
                                                   8245 N. 85th Way
                                                   Scottsdale, AZ 85258
                                                   T: (818) 600-5515
                                                   F: (818) 600-5415
                                                   E: david@pricelawgroup.com
                                                   Attorney for Plaintiff
                                                   Rodney and Donna Clark




                                             -1-
      Case: 3:19-cv-01259-JZ Doc #: 27 Filed: 01/10/20 2 of 2. PageID #: 144




                             CERTIFICATE OF SERVICE
       I hereby certify that on January 10, 2020, I electronically filed the foregoing with
the Clerk of the Court using the ECF system, which will send notice of such filing to all
attorneys of record in this matter.


/s/Jacey Gutierrez




                                            -2-
